DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-45 and 50-59 drawn to an external penile prosthesis, classified in A61F 5/41.
II. Claims 46-48, drawn to a method of fabricating an external penile prosthesis, classified in B29C 4812.
III. Claim 49, drawn to a method of using an external penile prosthesis and a vacuum tube, classified in A61F 2005/411.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a machining process or 3D printing and not require any molding.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the product can be used to secure stretching means to the penis for penile stretching methods.
Inventions II and III are related as process of making and process of use.  
Where claims to all three categories, product, process of making, and process of use, are included in a national application, a three way requirement for restriction can only be made where the process of making is distinct from the product.  In the instant case as shown above (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a machining process or 3D printing and not require any molding.
See MPEP § 806.05(i).  In the instant case the product can be used to secure stretching means to the penis for penile stretching methods.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The method of fabricating would require searching in the molding area starting with B29C 4812 and the method of using would require searching penile vacuum devices and patient Kegel and pelvic contraction exercising.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Robert McRae on 3/21/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-45 and 50-59.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 46-49 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
Claims listed below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 - the claim calls for a seal between the glans and the collar however the specification appears to set forth the seal is around the base of the penis as shown in figure 5, 26 and 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6, 9-11, 13-20, 22, 28-33, 35, 44 and 45 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsdorf et al(5,344,389, hereinafter Wal) in view of Larson (2,581,114).
Claim 1 - Wal teaches an external penile prosthesis -10- adapted for use in the treatment of erectile dysfunction of a user, the prosthesis comprising: a collar -12-having a central channel -14- that is contractible to accommodate the user's penis in a flaccid state and expandable to accommodate the user's penis in an erect state; and a pubic shield -16- extending radially from said collar at a proximal end of said collar, said shield having a rearward facing surface -22- conformable to the user's pubis.  However Wal does not a dorsal ridge or a ventral recess.
Larson teaches a penile erection aid including a dorsal ridge, formed at -9- and a ventral recess -8-, see column 2 lines 40-45.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to form the collar -12- of Wal with a dorsal ridge and ventral recess as taught by Larson to gain the advantage of exerting pressure on the dorsal vein to restrict return blood flow and to provide a recess so as not to pressure the urethra so as no to restrict the passage of semen.  Such a modification would produce predictable results of the device of Wal having a dorsal ridge and a ventral recess to gain the advantages set forth in Larson and have a high expectation of success because the features are old and well known in the medical arts and are associated with known advantages.


It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch 617 F.2d 272.
Claim 6 - the combination teaches a prosthesis as claimed, see claim 1 above.  It is the position of the office that a device of the combination including a dorsal ridge and a ventral cavity forms a generally trefoil unexpanded cross-sectional shape.   
Claim 10 - see claims 2 and 4 above, the cone shaped collar has a circumference that decreases from its proximal end to its distal end, as shown in Byun figure 1.
Claim 11 - the combination as set forth with respect to claim 1 teaches a funnel-shaped is sized and shaped to provide a tight fit and an airtight seal to the glans of the user's flaccid penis upon insertion of the penis into the prosthesis, see figure 9 of Wal.
Claim 13 - Wal teaches said channel -14- has a longitudinal axis that is substantially perpendicular to the shield-16-, see figure 12.
Claims 14 and 15 - the combination teaches a prosthesis as claimed but has a longitudinal axis substantially perpendicular to the shield.  In the absence of showing any criticality in the angle of the longitudinal axis the selection of any angle would be a matter of ordinary engineering design choice.  

Claim 17 - Wal teaches said collar -12- has an unexpanded length and an unexpanded outer diameter, the unexpanded length and the unexpanded outer diameter being about equal, Wal sets forth a range of 0.5 to 1.2 for the ration of length to width, when the ration of 1 is selected the length and width is the same.
Claim 18 - Wal teaches a shield thickness of 1.5mm.  in the absence of showing unexpected results, increasing the thickness of the shield to any desired thickness would have been an ordinary design expedient to one of ordinary skill in the medical arts. The prosthesis of claim 1, wherein said shield has a uniform thickness of about 7- 8 mm.
Claim 19 -Wal teaches a diameter of 102mm.  See column 7 lines 15 and 16.  The selection of any diameter for the shield would have been obvious to one of ordinary skill in the medical art so long as the shield has a large enough diameter to seal the vacuum chamber.  The selection in a range of  60-80 mm would operate as long as it is large enough to seal the vacuum tube, see figure 9 of Wal which shows a large portion of the shield -16- outside the vacuum tube -42-.  Such a modification to select a shield diameter between -60- and 80mm would have been an obvious design expedient to one of ordinary skill in the medical arts. 
Claim 20 -  if 60mm shield diameter is selected as set forth with respect to claim 19 above and the diameter of the collar is 14 mm the shield would extend 23 mm beyond the collar which the examiner is considering to be “about 20mm”  

Claim 22 -  said shield -16- comprises a forward-facing sealing surface -24- configured to form an air-tight interface with a front edge of a vacuum cylinder -42-, see figure 9.

Claim 28 - Wal teaches said prosthesis comprises an elastomeric material and is configured for improving an erection of the penis by means of deliberately choking backflow of venous blood in the dorsal penile veins and sparing the penile arteries, nerves, urethra, corpora cavernosa, and corpus spongiosum, column 5 lines 54-60.

Claim 29 - Wal teaches the shield -16- is formed from a forward facing layer -24- and a rearward facing layer -22-, wherein the forward facing layer extends anteriorly to form an outer layer of said collar, and the rearward facing layer extends anteriorly to form an inner layer of said collar.

Claim 30 - Wal teaches said channel -12- comprises sidewalls configured to stretch, grab, and support the base of the penile shaft in an erect state.

Claim 31 - Wal teaches said collar -12- has an outer surface that is smooth, slippery, and non-wettable.

Claim 32 - Wal teaches said shield -16- comprises an elastomer, column 5 lines 4-60, wherein at least a portion of said rearward facing surface -22- is textured, by 
Claim 33 - Wan teaches wherein at least a portion of said rearward facing surface is given a texture, -28-.  The method of manufacturing does not provide any structural difference between the claim and the structure of Wal. 
Claim 35 - Wal teaches said collar comprises sidewalls having an elasticity greater than that of the dorsal ridge, because the ridge has a thicker cross section than the sidewall it is inherently less elastic.
Claim 44 - the molding process does not add any structural difference to the claimed invention. 
	Claim 45 - the molding process does not provide any structural difference to the claimed invention. 

Claims 2  and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wal and Larson as applied to claim 1 and further in view of Byun(5,243,968).
	Claims 2 and 4 - the combination teaches a prosthesis as claimed as set forth above but does not teach the channel having a funnel-like shape.
	Byun teaches a similar device -18- including a cone shaped channel see element -18- and column 3 lines 50-56.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to form the collar -12- of Wal in a cone shape as 
	Such a combination would produce predictable results of the device of Wal having a collar -12- being frustoconical shaped and having a dorsal ridge and a ventral recess.

Claims 7, 8, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wal and Larson as applied to claim 1 and 6 and further in view of Vollrath(5,951,460).
Claim 7  - the combination teaches a prosthesis as claimed but does not teach said collar has a wall of variable thickness that generally tapers from its proximal end to its distal end.
Vollrath teaches a sloping shoulder -42- to aid in positioning the vacuum cylinder.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the prosthesis of Wal with a shoulder as set forth in Vollrath to aid in the placement of the vacuum cylinder as set forth in Vollrath.  
	Such a combination would produce the wall of Wal having variable thickness as taught by Vollrath.

Claim 8 - see claim 7 above.  It is the position of the office that the device of Wal including the shoulder of Vollrath would inherently increase stretchability of said collar its thicker proximal end to its thinner distal end.


	Vollrath teaches rounding the inner and outer edges of the collar to provide a comfortable fit, see column 8 lines 5-10. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the prosthesis of Wal with a collar including a distal end with rounded interior and exterior edges to provide comfort to the user’s as taught by Vollrath.
Such a combination would produce a collar of Wal having distal rounded edges to gain the advantage of user comfort. 

Claim 21 - the combination set forth above teaches the collar -12- is integral with the shield -16-, however, the shield -16- does not include a sloping shoulder, the shoulder being configured so that an outer surface of the collar merges smoothly with an outer surface of the shield.
Vollrath teaches a sloping shoulder -42- to aid in positioning the vacuum cylinder.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the prosthesis of Wal with a shoulder as set forth in Vollrath to aid in the placement of the vacuum cylinder as set forth in Vollrath.  The shoulder can have a slanted, rounded arc or continuous shape as set forth in column 8 lines 35-40 of Vollrath.
s 5, 39 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wal and Larson as applied to claim 1 and further in view of Yanong(4,429,689).
The combination teaches a prothesis as claimed but does not teach a strap as claimed.
Yanong teaches a penile prosthesis including a strap as shown by -13-, -14-, -16- and -22- to attach the device to the user during intercourse.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the prosthesis of Wal with belt and straps to ensure that the prosthesis remained attached to the user during intercourse as taught by Yanong.  Such a combination would produce predictable results of the device of Wal having the straps and belt taught by Yanong to ensure the device stayed on the body during intercourse.
Claim 39 - see claim 5 above.  Further the straps taught by Yanong go behind the scrotum and are attached at the bottom of the device to allow the device to be pulled down increasing pressure by the dorsal ridge and decreasing pressure of the ventral recess. See figure 1 of Yanong.
Claim 59 - see claim 5 above, Yanong further teaches a buckle -26- for the straps to adjust the belt, see column 2 lines 28-35.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wal, Larson and Byun as applied to claim 3 and further in view of  Chaney(5,695,444).
A method of using the device as set forth above with respect to claim 3 would include placing the penile prosthesis over the open end of the vacuum cylinder so that the sealing surface of said shield rests flush against the open end of the vacuum cylinder thereby forming an airtight seal between said shield and the vacuum cylinder; placing the user's flaccid penis into the funnel-like front aperture of said penile prosthesis thereby creating a seal between the user's penis and the penile prosthesis; operating said vacuum erection device to draw said penis into the cylinder; further activating the vacuum within until said penis is in the desired erect state; pressing said vacuum cylinder against the pubic shield, driving the shield towards the user's groin, stabilizing the root of the penis and driving the user's penis forward and deeper into the cylinder, thus maximizing erection of the penis; releasing the vacuum within the cylinder; and removing the erect penis from the cylinder with the prosthesis disposed about the penis.
	However the combination does not teach the method step of Kegel or pelvic contraction exercises.
	Chaney teaches the use of pelvic contraction exercises to force blood into the penis to cause an erection while donning a constriction ring -11- with a ventral ridge -19- and a dorsal cavity -18-, column 2 lines 11-16.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the method step of pelvic muscle contraction to force blood into the penis to aid in causing an erection as taught by Chaney.
.

Claims 50-54 and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wal and Larson as applied to claim 1 and further in view of Yanong(4,429,689) and further in view of Braud(2011/0275888).
The combination teaches a prothesis as claimed but does not teach a strap as claimed.
Yanong teaches a penile prosthesis including a strap as shown by -13-, -14-, -16- and -22- to attach the device to the user during intercourse.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the prosthesis of Wal with belt and straps to ensure that the prosthesis remained attached to the user during intercourse as taught by Yanong.  Such a combination would produce predictable results of the device of Wal having the straps and belt taught by Yanong to ensure the device stayed on the body during intercourse.
	The combination of Wal, Larson and Yanong teaches a prosthesis as claimed but the straps are connected to a single location.  
	Braud teaches a similar prosthesis including strap attachment points on a shield portion at four separate locations, -300-.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the shield of Wal with four connection locations as taught by Braud to provide a stable connection between the shield of Wal and body during sexual intercourse.

Claim 52 - the combination teaches a prosthesis but he straps are integrally formed.  
Braud teaches slots -300-  for allowing separate straps to be attached to a shield of a similar device.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to include slots -300- on the shield of Wal to allow for removable straps to be used which would provide the benefit of allowing cleaning the straps separately from the collar and shield.
Claim 53 - the straps as set forth above include a length, diameter and cross section configuration.
	Claim 54 -  the slots -300- are considered “sockets” and are spaced as claimed, see figure 3 of Braud. 
Claim 56 - said elastic straps -22- and -16- as set forth in Yanong is configured to depress said pubic shield to draw the dorsal ridge against the top side of the user's penis and compress the dorsal penile veins.
Claim 57 - said elastic strap -22- as set forth in Yanong is configured to depress the pubic shield thereby relieving compression of the urethra in the region of the ventral recess.
Claim 58 - said elastic strap -22- is configured to surround the underside of the user's penis behind the scrotum thereby compressing the deep penile veins causing obstruction of venous outflow to maintain erection of the user's penis.

s 55  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wal, Larson, Yanong and Braud as applied to claim 54 above and further in view of Brintle(6,749,558).
The combination teaches a device as claimed but uses slots not snaps to connect the straps to the shield.
Brintle teaches a similar device having snaps to connect straps to the prosthesis.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use snaps in place of the slots of the combination as a substitution of functionally equivalent elements to connect straps to a prosthesis.


Allowable Subject Matter
Claims 23-27, 34, 36-38 and 40-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23 - the prior art does not teach or fairly suggest a prosthesis as claimed including the channel defined by a wall of generally trefoil configuration that includes said dorsal ridge contralateral to said ventral recess, a pair of dorsolateral recesses bordering said dorsal ridge, and at least two sets of arcuate ribs disposed longitudinally along sidewalls of said channel



Regarding claim 37 - the prior art does not teach or fairly suggest a prosthesis as claimed including said collar and said shield are made of the same polymer material, and said outer layer is made of a lower hardness material than said inner layer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 2,818,855 teaches a constriction device including a dorsal ridge and a ventral cavity.
US Patent 6,579,229 teaches a prosthesis aid including elastic straps.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791